DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks, Amendments
Applicant is thanked for the remarks, amendments filed January 31, 2022 in response to the September 29, 2021 Non-Final Office action.
In particular, Applicant is thanked for amending claim 6, thereby rendering the drawing objection moot.  Similarly, Applicant is thanked for amending claims 1 and 11 rendering the claim objections moot.
In response to the 35 USC §112 (a) rejection of Claim 28, Applicant remarks that the claim has been amended “to align with the disclosure in at least paragraph [0037] of the originally-filed specification”.
The examiner respectfully thanks Applicant for amending Claim 28 to provide proper antecedence.  Accordingly, the rejection has been withdrawn.
In response to the 35 USC §102(a)(2) rejection of Claims 18, 19 and 28 as being anticipated by Abramian (US 2012/0052790), Applicant remarks that “Abramian is missing features recited by amended independent claim 18...claims 19 and 28, which depend from amended independent claim 18 and are also rejected as allegedly anticipated by Abramian, are believed to be patentable over Abramian based at least on their dependencies from amended independent claim 18.
The examiner respectfully agrees that Abramian is missing features recited by amended independent claim 18.  Accordingly, the §102 (a)(2) anticipation rejection of Claim 18 has been withdrawn.
In response to the 35 USC §103 rejection of Claims 1, 4 and 10 as being obvious over Lambert (US 3,918,354), Applicant remarks that Lambert does not teach "an air input opening of the plenum box is disposed in one of the walls of the L-shaped bracket having the fourth wall and the fifth wall". 
The examiner respectfully notes that the plenum box recited in claim 1 amounts to a product (a plenum box”) by process (“formed by joining walls”).  Accordingly, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe).  Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." (Amgen Inc. v. F. Hoffman-La Roche Ltd.) MPEP 2113.I – III.
In response to the 35 USC §103 rejection of Claims 5 – 7, 9, 11, 12, and 14 – 17 as being obvious over Lambert (US 3,918,354) in view of Abramian (US 2012/0052790), Applicant remarks that the prior art, in combination, does “not teach an open end of the plenum box, disposed in one of the walls of the L-shaped bracket, defines an air output opening’ as recited by amended independent claim 11.”
The examiner respectfully notes that, similar to the discussion of Claim 1 above, Claim 11 discloses a product by process of forming a plenum box “by joining wall edges of a C-shaped bracket with additional wall edges of an L-shaped bracket such that an open end of the plenum box, disposed in one of the walls of the L-shaped bracket, defines an air output opening”.  Accordingly, “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable.”  (MPEP 2113.III).  While the “an open end of the plenum box” may not be “disposed in one of the walls of an L-shaped bracket”, it is the patentability of the product claimed which must be established.
In response to the 35 USC §103 rejection of:
Claims 2 and 3 as being obvious over Lambert (US 3,918,354) in view of Sahramaa (US 5,839,848); 
Claim 13 as being obvious over Lambert (US 3,918,354) , in view of Abramian (US 2012/0052790), in view of Sahramaa (US 5,839,848); 
Claims 20, 21, 25, and 27 as being obvious over Abramian (US 2012/0052790) in view of Averill (US 3,412,669); and
Claims 22 – 24 as being obvious over Abramian (US 2012/0052790), in view of Averill (US 3,412,669), in view of Lambert (US 3,918,354), in view of Sahramaa (US 5,839,848); 
Applicant remarks that “Claims 2, 3, 4, 6, 7, 9, 12, 13, 14, 17, 21, 22-25, and 271 are believed to be patentable based on their respective dependencies from one of amended independent claims 1, 11, or 18. .Indeed, the various references (i.e., Sahramaa and Averill) cited in certain of the rejections of claims 2, 3, 4, 6, 7, 9, 12, 13, 14, 17, 21, 22 – 25, and 27 do not remedy the deficiencies in the references (i.e., Lambert and Abramian) relied upon in the various rejections of independent claims 1, 11, and 18, described in detail above.”
The examiner respectfully notes that any of the amended claims that recite limitations not disclosed by the prior art of record have necessitated the new grounds of rejection presented below.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 3, 42, 6, 7, 9, 11, 12, 14, 17 and 25 are rejected under 35 U.S.C. §103 as being unpatentable over Saari et al (EP 3410028) in view of Abramian (US 2012/0052790).
In re Claims 1 and 3, Saari et al discloses a plenum ceiling diffuser [0001] comprising: 
a plenum box (fig 1) having five walls formed by joining
wall edges of a C-shaped bracket (2) having first, second, and third walls of the five walls with 
wall edges of an L- shaped bracket (1) having fourth and fifth walls (annotated, below), wherein: 
an air input opening (at (3)) of the plenum box is disposed in one of the walls of the L-shaped bracket (2) having the fourth wall and the fifth wall and is configured to be coupled to a duct [0002], and further wherein:
an open end (4) of the plenum box defines an air output opening; wherein 

    PNG
    media_image1.png
    448
    830
    media_image1.png
    Greyscale

the wall edges of the C-shaped bracket and the wall edges of the L-shaped bracket are crimped together (”a crimped connection”) [0006].
Saari et al lacks wherein the plenum ceiling diffuser is a plenum slot diffuser.
Abramian teaches plenum slot diffuser (fig 3A: (300)) comprising:
a duct (plenum) having an opening [0031],
a rectangular shell (3B: (316/ 318/ 314/320)) [0031] positioned within the opening, wherein 
air can flow from a back of diffuser (300), through air channels (340, 342), around vane assemblies (304, 306), through slots (310, 312), and out of the front of the diffuser. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saari et al, as taught by Abramian, such that the plenum ceiling diffuser is a plenum slot diffuser, for the benefit of providing airflow direction control without the use of additional tools, improving user comfort.
Regarding the limitation “a plenum box having five walls formed by joining wall edges of a C-shaped bracket having first, second, and third walls of the five walls with wall edges of an L- shaped bracket having fourth and fifth walls of the fives walls”, it is respectfully noted that the plenum box amounts to a product (a plenum box”) by process (“formed by joining walls”), in which case it is only the structure implied by the steps, and is not limited to the manipulations of the recited steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe).  Because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes. (Amgen Inc. v. F. Hoffman-La Roche Ltd.) MPEP 2113.I – III.
In re Claim 4, the proposed system has been discussed, wherein Abramian further teaches:
a blade assembly (fig 4: (304)) disposed in the air output opening defined by the open end, and configured to diffuse an air flow passing from the plenum box through the air output opening, 
an additional blade assembly (306) disposed in the air output opening and configured to diffuse the air flow passing from the plenum box through the air output opening; and 
a T-bar assembly ((322) perpendicular to (308) [0032]) disposed between the blade assembly and the additional blade assembly.

    PNG
    media_image2.png
    386
    586
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed as taught by Abramian, such that the plenum slot diffuser comprises:
a blade assembly disposed in the air output opening defined by the open end, and configured to diffuse an air flow passing from the plenum box through the air output opening, 
an additional blade assembly disposed in the air output opening and configured to diffuse the air flow passing from the plenum box through the air output opening; and 
a T-bar assembly disposed between the blade assembly and the additional blade assembly.
for the benefit of controlling airflow in a plurality of directions, and particularly angled towards cooling/heating loads such as building windows.
Claims 5 and 8 have been cancelled by Applicant.
In re Claims 6, 7, and 9, the proposed system has been discussed, wherein Abramian further teaches:
the slot diffuser (300) comprising a bracket (324/326) configured to be coupled to the T- bar assembly (322/308), to the blade assembly (304), and to the additional blade assembly (306); 

    PNG
    media_image3.png
    442
    714
    media_image3.png
    Greyscale

the blade assembly (304, 306) comprises a blade holding rod (fig 4: (400, 402)) having a first groove ((420, 424) respectively) and a second groove ((422, 426) respectively) [0040]; a first blade ((404, 408), respectively)) slidably engaged with the first groove [0041] and a second blade ((406, 410) respectively)) slidably engaged [0041] with the second groove; and a clip ((428, 430) respectively)) slidably engaged with the first groove and the second groove [0040, 0042]; and
the slot diffuser (300) comprising the first blade (404, 408) is rotatably engaged with the first groove (420, 422) such that a first position of the first blade is adjustable by rotating the first blade within the first groove [0042], and wherein the second blade (406, 410) is rotatably engaged with the second groove (422, 426) such that a second position of the second blade is adjustable by rotating the second blade within the second groove [0042].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Abramian, such that the plenum slot diffuser comprises:
(claim 6) a bracket configured to be coupled to the T- bar assembly, to the blade assembly, and to the additional blade assembly,
(claim 7) a blade holding rod having a first groove and a second groove; a first blade slidably engaged with the first groove and a second blade slidably engaged with the second groove; and a clip slidably engaged with the first groove and the second groove, and 
(claim 9) the first blade is rotatably engaged with the first groove such that a first position of the first blade is adjustable by rotating the first blade within the first groove, and wherein the second blade is rotatably engaged with the second groove such that a second position of the second blade is adjustable by rotating the second blade within the second groove.  
for the benefit of increasing the diffuser cooling capacity (flow rate) while controlling airflow in a plurality of directions, and in particular angled towards cooling/heating loads such as building windows.
Claim 10 has been cancelled by Applicant.

In re Claim 11, (see above, In re Claims 1, 4 and 7) Saari et al in view of Abramian disclose a plenum slot diffuser comprising: 
a plenum box formed by joining wall edges of a C-shaped bracket with wall edges of an L-shaped bracket such that an open end of the plenum box, disposed in one of the walls of the L-shaped bracket, defines an air output opening (In re Claim 1: Saari et al); and 
a blade assembly (304) disposed in the air output opening and configured to diffuse an air flow from the plenum box therethrough (In re Claim 4; Abramian), wherein 
the blade assembly (304) comprises a blade holding rod (400) and a blade (404) slidably engaged with a groove (420) of the blade holding rod (In re Claim 7; Abramian).
Regarding the limitation “a plenum box having five walls formed by joining wall edges of a C-shaped bracket having first, second, and third walls of the five walls with wall edges of an L- shaped bracket having fourth and fifth walls of the fives walls”, it is respectfully noted that the plenum box amounts to a product (a plenum box”) by process (“formed by joining walls”), in which case it is only the structure implied by the steps, and is not limited to the manipulations of the recited steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe).  Because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes. (Amgen Inc. v. F. Hoffman-La Roche Ltd.) MPEP 2113.I – III.
In re Claim 12, the proposed system has been discussed (In re Claim 11, above) wherein Saari et al discloses the C-shaped bracket (2) comprises first, second, and third walls of the plenum box, wherein the L-shaped bracket (1) comprises fourth and fifth walls of the plenum box, and wherein the C-shaped bracket (2) and the L-shaped bracket (1) are joined along edges of the first, second, third, fourth, and fifth walls to form the plenum box [0001] having the open end defining the air output opening (4) .  

    PNG
    media_image1.png
    448
    830
    media_image1.png
    Greyscale

In re Claim 143, the proposed system has been discussed (In re Claim 11, above) wherein Abramian further teaches the blade assembly (304) comprises an additional blade (406) slidably [0041] engaged with an additional groove (422) of the blade holding rod (400) [0040, 0042].
Claims 15 and 16 have been cancelled by Applicant.
In re Claim 17, the proposed system has been discussed (In re Claim 11, above), wherein Abramian further teaches an additional blade assembly (306) having an additional blade holding rod (402) and an additional blade (408) disposed in an additional groove (424) of the additional blade holding rod; and a T-bar assembly (322/308) disposed between the blade assembly (304) and the additional blade assembly (306).  
In re Claim 254, Abramian discloses (see In re Claim 1, above), wherein the diffuser comprises: a T-bar assembly (322/308) disposed in the air output opening (310, 312); and a bracket (324/326) disposed in the air output opening (310, 312), wherein the bracket is coupled to the T-bar assembly, to the blade assembly, or both. 

    PNG
    media_image3.png
    442
    714
    media_image3.png
    Greyscale


Claims 2 and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Saari et al (EP 3410028) in view of Abramian (US 2012/0052790), and further in view of Sahramaa (US 5,839,848).
In re Claim 2, the proposed system has been discussed, but Saari et al discloses the wall edges of the C-shaped bracket and the wall edges of the L-shaped bracket are crimpled together, and accordingly lacks wherein the wall edges are clinched together. 
Sahramaa teaches that it is known in the construction industry to join metal members together by use of screws or clinch pressing (col 1, lns 4 – 8), and also teaches joining edges (figs 1 – 3: (3, 4)) of a C - shaped member (2) (col 1, lns 9 – 11) against edges of a U-shaped member (1) by crimping (col 1, ln 60 – col 2, ln 5; col 2, lns 41 – 46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Sahramaa, such that the C - shaped bracket wall edges and the L-shaped bracket wall edges are clinched together, in lieu of being crimped together, as a person having ordinary skill would have good reason to pursue the known options within his or her technical grasp, to choose from a finite number of identified, predictable solutions, and to have a reasonable expectations of success.
In re Claim 13, the proposed system has been discussed (In re Claim 11, above) but as Saari et al discloses wherein the wall edges of the C-shaped bracket (1) and the wall edges of the L-shaped bracket (2) are crimped together (”a crimped connection”) [0006] to form the plenum box, and accordingly lacks wherein the wall edges are clinched together.
Sahramaa teaches that it is known in the construction industry to join metal members together by use of screws or clinch pressing (col 1, lns 4 – 8), and also teaches joining edges (figs 1 – 3: (3, 4)) a C-shaped member (2) (col 1, ln 9 - 11) against edges of a U-shaped member (1) by crimping (col 1, ln 60 – col 2, ln 5; col 2, lns 41 – 46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Sahramaa, such that the C - shaped bracket wall edges and the L-shaped bracket wall edges are clinched together, in lieu of being crimped together, as a person having ordinary skill would have good reason to pursue the known options within his or her technical grasp, to choose from a finite number of identified, predictable solutions, and to have a reasonable expectations of success.

Claims 18, 19, 21, and 27 – 29 are rejected under 35 U.S.C. §103 as being unpatentable over Abramian (US 2012/0052790) in view of Palmquist (US 3,295,432).
In re Claim 18, Abramian discloses a diffuser (fig 3A: (300)) for a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a plenum box having an air output opening [0031] and comprising 
a blade assembly (Abramian: figs 3A – 4: (304)) disposed in the plenum box adjacent to the air output opening, wherein the blade assembly includes: 
a blade holding rod (Abramian: fig 4: (400, 402)) having a neck (annotated, below), an arm defining a groove ((420, 424) respectively) in the blade holding rod between the arm and the neck, and an additional arm defining an additional groove ((422, 426) respectively) [0040] in the blade holding rod between the additional arm and the neck; wherein
the neck (annotated below), the groove (424) and the additional groove (426) face towards the air output opening (340) of the plenum box;
a blade (404, 408) [0038] having a proximal end [0040] extending into the groove (420, 402), and a distal end extending toward the air output opening (340, 342); 
an additional blade (406, 410) [0038] having an additional proximal end [0040] extending into the additional groove (422, 426) [0042] and an additional distal end extending toward the air output opening (340, 342); and 
a clip (428, 430) having a ridge (annotated, below) received by the groove (420, 402), such that the ridge is positioned between the blade and the neck of the blade holding rod, and having an additional ridge received by the additional groove, such that the additional ridge is positioned between the additional blade and the neck of the blade holding rod.  

    PNG
    media_image4.png
    277
    737
    media_image4.png
    Greyscale

FIG. 4, detail
Abramian lacks wherein the neck (annotated above), the groove (424) and the additional groove (426) face away from the air output opening (340) of the plenum box. 
Palmquist teaches a diffuser (fig 3: (10)) for a heating, ventilation, and/or air conditioning (HVAC) system, comprising a plenum box (16) having an air output opening (63), and comprising 
a blade assembly (72/72) disposed in the plenum box (16) adjacent to the air output opening (63), wherein the blade assembly includes: 
a blade holding rod (62) having a neck (60), 
an arm (68) defining a groove (70) in the blade holding rod (62) between the arm (68) and the neck (60) (col 2, ln 61 – col 3, ln 2), and 
an additional arm (68) defining an additional groove (70) in the blade holding rod (62) between the additional arm (68) and the neck (60), wherein the neck (16), the groove (70), and the additional groove (70) face away from the air output opening (63) of the plenum box (as seen in fig 3); and

    PNG
    media_image5.png
    477
    786
    media_image5.png
    Greyscale

a blade (72) having a proximal end extending into the groove (70); and an additional blade (72) having an additional proximal end extending into the additional groove (70).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abramian, as taught by Palmquist, such that the neck, the groove and the additional groove face away from the air output opening of the plenum box, in lieu of facing toward the air output opening, as a person having ordinary skill would have good reason to pursue the known options within his or her technical grasp, to choose from a finite number of identified, predictable solutions, and to have a reasonable expectations of success.
In re Claim 19, Abramian discloses wherein the ridge (annotated fig 4 above: portion of clip (428, 430)) includes an outward facing surface (apparent) contacting the blade (404, 408), and wherein the additional ridge includes an additional outward facing surface contacting the additional blade (406, 410). 
A review of figure 4 discloses that each clip (428, 430) comprises a first and second ridge (distal ends of each clip).  Each first and second ridge is inserted into a corresponding groove (420/402, 422/426) and positioned between curvilinear hook portions of each blade (404/406, 408/410) and the corresponding groove of its respective holding rod (400,402) neck.  Accordingly, each ridge has an outward (towards the rod arms) facing surface contacting its respective blade.
Claim 20 has been cancelled by Applicant.
In re Claim 21, the proposed system has been discussed, wherein Abramian discloses the plenum box includes an air input opening (“the rectangular shell… can be positioned within a duct opening” [0031]).  
Claim 26 has been cancelled by Applicant.
In re Claim 27, Abramian discloses (see In re Claims 18, above) wherein the diffuser comprises an additional blade assembly (306) having an additional blade holding rod (402), a third blade (408), a fourth blade (410), and an additional clip (430), wherein the additional blade assembly is disposed in the plenum box adjacent to the air output opening (312).  
In re Claim 28, Abramian discloses wherein the clip (428) comprises: a single spiral-shaped surface receive by the groove (424); and an additional spiral-shaped surface received by the additional groove (426) 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (- Clip (428) - )]
    PNG
    media_image6.png
    432
    741
    media_image6.png
    Greyscale

In re Claim 29, the proposed system has been discussed (In re Claim 18, above) wherein Abramian discloses:
 the proximal end of the blade (404, 408) [0040] extends into the groove (420, 424) of the blade holding rod (400, 402), and the ridge (end portion) of the clip (428, 430) is received by the groove (420, 424) of the blade holding rod, such that the proximal end of the blade (404/406, 408/410) is retained in the groove without a screw [0042]; and
the additional proximal end of the additional blade (406, 410) [0040] extends into the additional groove (422, 426) of the blade holding rod (400, 402), and the additional ridge (end portion) of the clip (428, 430) is received by the additional groove (422, 426) of the blade holding rod, such that the additional proximal end of the additional blade (406, 410) is retained in the additional groove without an additional screw [0042].  
It is respectfully noted that the proximal ends of each blade (404, 406, 408, and 410) is retained in its respective groove (420, 422, 424, 426) by the clips (428/430).  Specifically, Abramian discloses “tensioners 428, 430 are used to hold vane edges 404, 406, 408, 410 in place within the slots 420, 422, 424, 426 of support rods 400, 402.  Specifically, the ends of tensioners 428, 430 are designed to exert an outward force against an object.  Accordingly, vane edges 404, 406, 408, 410 can be held in place by tensioners 428, 430 within slots 420, 422, 424, 426 since the ends of tensioners 428, 430 push the ends of vane edges 404, 406, 408, 410 against the support rods 400, 402 within slots 420, 422, 424, 426.  In this configuration, vane edges 404, 406, 408, 410 can be pivotally attached to support rods 400, 402. [0042]”

Claims 22 and 23 are rejected under 35 U.S.C. §103 as being unpatentable over Abramian (US 2012/0052790), in view of Palmquist (US 3,295,432), and further in view of Saari et al (EP 3410028).
In re Claims 22 and 23, the proposed system has been discussed (In re Claim 18, above), but Abramian is silent as to a plenum box structure.  Accordingly, Abramian could be construed as lacking wherein the plenum box comprises: 
an air input opening; and a C-shaped part and an L-shaped part crimped or clinched with the C-shaped part to form a plenum, wherein the plenum is configured to receive an air flow from the air input opening, wherein the air output opening is configured to receive the air flow from the plenum and output the air flow from the plenum box; and wherein
the plenum box includes a flange disposed about and defining an air input opening, and wherein the flange is configured to be coupled to ductwork or to a duct adapter.  
However, such a technique is known in the mechanical arts; provided as evidence is Saari et al.  Saari et al teaches a plenum box diffuser [0001] comprising: 
an air input opening (at (3)); a C-shaped part (fig 1: (2)) and an L- shaped part (1) crimped together (”a crimped connection”) [0006] to form a plenum, wherein the plenum is configured to receive an air flow from the air input opening (3), wherein the air output opening (4) is configured to receive the air flow from the plenum and output the air flow from the plenum box; and wherein

    PNG
    media_image1.png
    448
    830
    media_image1.png
    Greyscale

the plenum box includes a flange (as seen in fig 1) disposed about and defining an air input opening (3), and wherein the flange is configured to be coupled to ductwork or to a duct adapter [0016]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plenum box of the proposed system, as taught by Saari et al, such that
an air input opening; and a C-shaped part and an L-shaped part crimped or clinched with the C-shaped part to form a plenum, wherein the plenum is configured to receive an air flow from the air input opening, wherein the air output opening is configured to receive the air flow from the plenum and output the air flow from the plenum box; and wherein
the plenum box includes a flange disposed about and defining an air input opening, and wherein the flange is configured to be coupled to ductwork or to a duct adapter.  
for the benefit of providing a plenum box formed of only two elements and simplifying field assembly.

Claim 24 is rejected under 35 U.S.C. §103 as being unpatentable over Abramian (US 2012/0052790), in view of Palmquist (US 3,295,432), and further in view of Small, Sr. (US 6,311,735).
In re Claim 24, the proposed system has been discussed, but lacks wherein the diffuser comprises an insulator disposed within the plenum box.  However, such a technique is well known in the mechanical arts; provided as evidence is Small, Sr.
Small, Sr. teaches a plenum box (fig 1: (10)) for a central HVAC system (Abstract), wherein the plenum box (10) is fluidly connected to a diffuser (col 2, lns 36 – 39), and the plenum box (10) comprises an insulator disposed therein (col 1, lns 22 – 32)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Small, Sr. such that the diffuser comprises an insulator disposed within the plenum box, for the benefit of minimizing heat transfer to and from unconditioned spaces of a building.

Claims 30 – 33 are rejected under 35 U.S.C. §103 as being unpatentable over Saari et al (EP 3410028) in view of Abramian (US 2012/0052790), and further in view of Palmquist (US 3,295,432).
In re Claim 30, the proposed system has been discussed (see In re Claim 1, above) wherein Abramian further teaches:
a blade holding rod (400) having a neck (see annotated figure 4, below), an arm (left arm of (400)) defining a groove (420) in the blade holding rod between the arm and the neck, and an additional arm (right arm of (400)) defining an additional groove (422) in the blade holding rod between the additional arm and the neck, wherein the neck, the groove (420), and the additional groove (422) face towards the air output opening (310) of the plenum box; 

    PNG
    media_image4.png
    277
    737
    media_image4.png
    Greyscale

detail, FIG 4
a blade (404) having a proximal end extending into the groove (420) and a distal end extending toward the air output opening (310); 
an additional blade (406) having an additional proximal end extending into the additional groove (422) and an additional distal end extending toward the air output opening (310); and 
a clip (428) having a (left) ridge received by the groove (420), such that the ridge is positioned between the blade (404) and the neck of the blade holding rod (400), and having an additional (right) ridge received by the additional groove (422), such that the additional ridge is positioned between the additional blade (406) and the neck of the blade holding rod (400).
The proposed combination lacks wherein the neck, the groove (420), and the additional groove (422) face away from the air output opening (310) of the plenum box.  However, such a technique is known in the mechanical arts; provided as evidence is Palmquist.
Palmquist teaches a diffuser (fig 3: (10)) for a heating, ventilation, and/or air conditioning (HVAC) system, comprising a plenum box (16) having an air output opening (63), and comprising 
a blade assembly (72/72) disposed in the plenum box (16) adjacent to the air output opening (63), wherein the blade assembly includes: 
a blade holding rod (62) having a neck (60), 
an arm (68) defining a groove (70) in the blade holding rod (62) between the arm (68) and the neck (60) (col 2, ln 61 – col 3, ln 2), and 
an additional arm (68) defining an additional groove (70) in the blade holding rod (62) between the additional arm (68) and the neck (60), wherein the neck (16), the groove (70), and the additional groove (70) face away from the air output opening (63) of the plenum box (as seen in fig 3); and

    PNG
    media_image5.png
    477
    786
    media_image5.png
    Greyscale

a blade (72) having a proximal end extending into the groove (70); and an additional blade (72) having an additional proximal end extending into the additional groove (70).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abramian, as taught by Palmquist, such that the neck, the groove and the additional groove face away from the air output opening of the plenum box, in lieu of facing toward the air output opening, as a person having ordinary skill would have good reason to pursue the known options within his or her technical grasp, to choose from a finite number of identified, predictable solutions, and to have a reasonable expectations of success.
In re Claim 31, the proposed system has been discussed, wherein Abramian discloses:
 the proximal end of the blade (404, 408) [0040] extends into the groove (420, 424) of the blade holding rod (400, 402), and the ridge (end portion) of the clip (428, 430) is received by the groove (420, 424) of the blade holding rod, such that the proximal end of the blade (404/406, 408/410) is retained in the groove without a screw [0042]; and
the additional proximal end of the additional blade (406, 410) [0040] extends into the additional groove (422, 426) of the blade holding rod (400, 402), and the additional ridge (end portion) of the clip (428, 430) is received by the additional groove (422, 426) of the blade holding rod, such that the additional proximal end of the additional blade (406, 410) is retained in the additional groove without an additional screw [0042].  
It is respectfully noted that the proximal ends of each blade (404, 406, 408, and 410) is retained in its respective groove (420, 422, 424, 426) by the clips (428/430).  Specifically, Abramian discloses “tensioners 428, 430 are used to hold vane edges 404, 406, 408, 410 in place within the slots 420, 422, 424, 426 of support rods 400, 402.  Specifically, the ends of tensioners 428, 430 are designed to exert an outward force against an object.  Accordingly, vane edges 404, 406, 408, 410 can be held in place by tensioners 428, 430 within slots 420, 422, 424, 426 since the ends of tensioners 428, 430 push the ends of vane edges 404, 406, 408, 410 against the support rods 400, 402 within slots 420, 422, 424, 426.  In this configuration, vane edges 404, 406, 408, 410 can be pivotally attached to support rods 400, 402. [0042]”
In re Claim 32, the proposed system has been discussed (see In re Claim 30, and Claim 11 above) wherein Abramian in view of Palmquist teaches: 
the blade holding rod includes a neck, an arm defining the groove in the blade holding rod between the arm and the neck, and an additional arm defining an additional groove in the blade holding rod between the additional arm and the neck, wherein 
the neck, the groove, and the additional groove face away from the air output opening of the plenum box, wherein 
the blade includes a proximal end extending into the groove and a distal end extending toward the air output opening, and wherein 
an additional blade includes an additional proximal end extending into the additional groove and an additional distal end extending toward the air output opening; and 
a clip having a ridge received by the groove, such that the ridge is positioned between the blade and the neck of the blade holding rod, and having an additional ridge received by the additional groove, such that the additional ridge is positioned between the additional blade and the neck of the blade holding rod.
In re Claim 33, the proposed system has been discussed (see In re Claim 31, and Claim 11 above) wherein Abramian teaches the proximal end of the blade extends into the groove of the blade holding rod, and the ridge of the clip is received by the groove of the blade holding rod, such that the proximal end of the blade is retained in the groove without a screw; and the additional proximal end of the additional blade extends into the additional groove of the blade holding rod, and the additional ridge of the clip is received by the additional groove of the blade holding rod, such that the additional proximal end of the additional blade is retained in the additional groove without an additional screw.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance is Hara et al (JP 2004/293821), who discloses a ventilation box constituted by a sheet metal box for air supply or exhaust suspended from a space such as a space above a ceiling.  As shown in the overall perspective view of FIG. 1, the ventilation box functions as an indoor terminal that forms a part of an air supply path or an exhaust path, and is configured as a rectangular box with an open lower surface.  A duct connection port 1 for connecting a duct is provided on one surface, and two side surface members 2 constituting four peripheral side surfaces as shown in FIG. 2, a top surface member 3 constituting a top surface, and formed with the duct connection part 4. [0007].  With the two flanges 9 inserted into the respective channels 8 and the projections 11 fitted into the engagement holes 10, the two side surface constituting members 2 are bent inward and crimped to form a rectangular cylinder.  Thereafter, the top component 3 is placed so as to cover the rectangular cylindrical body with the hole 13 aligned with the long hole 7 of the flange 5, and the flange 12 extending in four directions is attached to the flange 5 of the side components 2 and flange 6 are crimped to form a box body with an open lower surface.  The duct connection part 4 is attached to this, and the ventilation box is completed.[0010]

    PNG
    media_image7.png
    589
    897
    media_image7.png
    Greyscale

Of particular significance is Swaney (US 5,141,473), who discloses a linear slot diffuser (20) for diffusing conditioned air from an air plenum (22) between adjacent ceiling tiles (32) in a suspended ceiling (24) supported by a plurality of crossing T-shaped support bars (26, 28) comprising a plurality of longitudinally extending air diffuser blades (38) for directing the conditioned air through the diffuser assembly (20) (Abstract).  The generally rectangular air plenum (22) is shown including a circular inlet (34) for receiving conditioned air from an air duct (not shown).  The air plenum (22) further includes a generally rectangular air outlet (36) extending outwardly from the bottom of the plenum  and extending longitudinally along the entire length of the plenum.  The air plenum outlet (36) is notched in the center to create a gap to extend over the crossing T-shaped support bar (28b) and further to create spaced apart outlet flanges (36a, 36b) to be received by adjacent air diffuser assemblies (col 4, lns 22 - 33).
Of particular significance is Straub et al (US 3,185,068), who discloses a diffuser face with one or more elongated, air discharge slots (fig 1: (2, 3)) therein.  Walls on the diffuser define air passage(s) communicating with the slot(s). There is an air-deflecting lip or flange along at least one, preferably both, longitudinal edge of each slot, made, for example, by wall portions of the wall forming the face of the diffuser. These lips or flanges are substantially at right angles to the walls forming the air channels of the diffuser and form at the downstream side of the air channel(s) air-deflecting surfaces along the longitudinal edge(s) of the slot(s) (col 1, lns 54 – 67).

    PNG
    media_image8.png
    419
    523
    media_image8.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 5, 8, 10, 15, 16, 20 and 26 are cancelled, Claims 29 – 33 are newly submitted
        2 Claims 5 and 8 have been cancelled by Applicant.
        3 Claims 15 and 16 have been cancelled by Applicant.
        4 Claim 26 has been cancelled by Applicant.